Citation Nr: 1427621	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure from service in Korea, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969, to include service in Korea from April 1968 to May 1969.  The Veteran died in January 2006.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Appellant's petition to reopen her previously denied claim.  The Appellant filed Notice of Disagreements (NODs) in May 2011 and July 2011.  The RO issued a Statement of the Case (SOC) in February 2012.  In February 2012, the Appellant filed his Substantive Appeal.  Thus, the Appellant perfected a timely appeal of this issue.

The RO in Oakland, California, currently has jurisdiction over this appeal.  

In a March 2012 Substantive Appeal (on VA Form 9), the Appellant requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In an April 2012 letter, the Appellant's representative stated that the Appellant wished to withdraw her request for a hearing.  Thus, the Appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Agency of Original Jurisdiction (AOJ) certified this appeal to the Board in April 2012.  Subsequently, additional lay evidence was added to the record.  However, the Appellant's representative waived the Appellant's right to have the AOJ initially consider this evidence in a statement dated in May 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 
The issue of entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure from service in Korea, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied service connection for the cause of the Veteran's death on the basis that the Veteran's unit was not exposed to herbicides along the Korean demilitarized zone (DMZ).  The Appellant did not appeal.

2.  In her February 2012 Substantive Appeal, the Appellant stated that the Veteran was a supervisory military policeman with duty assignments in areas of proximity to the Korean DMZ, to include Camp Red Cloud, during his active military service in Korea.  The Appellant argued that the Veteran was exposed to herbicides during his duty assignments along the Korean DMZ, and this exposure caused his lung cancer, which then caused his death.  The Appellant submitted buddy statements to support her statements.  She also submitted sample Board decisions, which indicate that Camp Red Cloud is in an area of proximity to the DMZ.

3.  The Appellant's statements are presumed competent and credible for the purposes of reopening the claim, and are supported by the Veteran's Military Occupational Specialties (MOSs) of Military Policeman, Senior Military Policeman, and Squadron Leader as documented in his personnel records. 

4.  Competent and credible evidence establishing that the Veteran may have been exposed to herbicides during his duty assignments along the DMZ in Korea, which then caused his terminal lung cancer, submitted since the March 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the March 2007 rating decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


ORDER

The claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure from service in Korea, is granted.


REMAND

Initially, additional Veterans Claims Assistance Act (VCAA) notice is needed to comply with the decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), wherein in was held that for DIC benefits - including a claim for the cause of the Veteran's death, VCAA notice must include:  (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  As well, this letter must inform the Appellant of the requirements for establishing service connection based on in-service herbicide exposure from Korea.  The March 2011 VCAA letter sent to the Appellant did not satisfy these requirements.  The Board finds that a remand is necessary in order to afford the Appellant the requisite notice and an opportunity to respond to the notice letter.

Additionally, the Appellant asserts that the Veteran's terminal lung cancer was due to his in-service herbicide exposure while serving in Korea, and thus, service connection should be granted.  In this regard, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2013).  Lung cancer is one of the disorders linked to herbicide exposure under the herbicide presumption.  38 C.F.R. § 3.309(e) (2013).

Here, the Veteran's personnel records show that he served in Korea from April 1968 to May 1969 with the 55th M.P. Co., the 125th MED, 55th M.P. Co. APO S.F. 96358, and the 50278HqICorps (Gp).  These units are not recognized as serving near the DMZ.  During his service in Korea, his MOSs included Military Policeman, Senior Military Policeman, and Squadron Leader.  The claims file contains two responses from the Joint Services Records Research Center (JSRRC) dated in January 2007 and March 2011.  In each response, the RO asked the JSRRC if the Veteran was generally exposed to herbicides.  Each time, JSRRC responded that there was no evidence of herbicide exposure.  However, neither JSRRC request gave details about the units that the Veteran was stationed with in Korea or his MOSs.
The Appellant argues that, because of the Veteran's MOSs, the Veteran entered the DMZ zones in Korea, even though he was not stationed in the DMZ zone, to conduct official military business.  This information was not provided to the JSRRC during the two prior searches.  Further, the RO did not attempt to verify the Veteran's alleged exposure to herbicide agents by furnishing the Veteran's description of exposure to the C&P service via e-mail and requesting a review of DoD's inventory of herbicide operations in Korea. These requisite actions are laid out in the M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.  Thus, it does not appear that the RO fully developed the claim, and additional action is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Appellant-widow a VCAA notice that notifies her that the Veteran was not service-connected for any disabilities at the time of this death.  This notice must also contain an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected, to include establishing a claim by showing in-service herbicide exposure from Korea.

2.  The AOJ must comply with the evidentiary development procedures provided in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o).  Specifically, the AOJ must attempt to verify the Veteran's alleged exposure to herbicide agents by furnishing the Appellant's description of the Veteran's herbicide exposure to the C&P service via e-mail and requesting a review of DoD's inventory of herbicide operations in Korea.  

In providing the request, the AOJ must include the following information: 
* The Veteran served in Korea from April 1968 to May 1969 with the 55th M.P. Co., the 125th MED, 55th M.P. Co. APO S.F. 96358, and the 50278HqICorps (Gp).  
* During his service in Korea, his MOSs included Military Policeman, Senior Military Policeman, and Squadron Leader.  
* The Appellant argues that, because of the Veteran's MOSs, the Veteran entered the DMZ zones in Korea, even though he was not stationed in the DMZ zone, to conduct official military business.  

All documentation sent and received by the RO must be associated with the claims file.

3.  Subsequently, if the Veteran's claimed herbicide exposure is not verified, the RO must send a request to JSRRC for verification as to whether the Veteran was exposed to herbicide agents as alleged during his period of service in Korea, in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(p).  

In providing the request, the AOJ must include the following information: 
* The Veteran served in Korea from April 1968 to May 1969 with the 55th M.P. Co., the 125th MED, 55th M.P. Co. APO S.F. 96358, and the 50278HqICorps (Gp).  
* During his service in Korea, his MOSs included Military Policeman, Senior Military Policeman, and Squadron Leader.  
* The Appellant argues that, because of the Veteran's MOSs, the Veteran entered the DMZ zones in Korea, even though he was not stationed in the DMZ zone, to conduct official military business.  

All documentation sent and received by the RO must be associated with the claims file.

4.  After the above actions have been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


